      CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,
                                                       Crim. No. 16-320 (JRT/BRT)
                                  Plaintiff,
                                                    MEMORANDUM OPINION AND
 v.                                                 ORDER DENYING DEFENDANT’S
                                                          § 2255 MOTION
 MICHAEL OSIRIS BOYD,

                                 Defendant.


       Amber M. Brennan, Assistant United States Attorney, UNITED STATES
       ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
       Minnesota 55415, for plaintiff.

       Michael Osiris Boyd, Inmate No. 012528, Sherburne County Jail, 13880
       Business Center Drive, Elk River, Minnesota, 55330-4608, pro se defendant.

       Defendant Michael Osiris Boyd seeks relief from his sentence pursuant to 28 U.S.C.

§ 2255, alleging ineffective assistance of counsel for failing to file a notice of appeal on

Boyd’s behalf. On August 6, 2019, the Court ordered an evidentiary hearing to determine

whether Becker’s performance was ineffective. The evidentiary hearing took place on

March 4, 2020. The Court finds that Boyd’s assertion that he instructed his attorney to

file a notice of appeal on his behalf lacks credibility. Because Boyd fails to show that his

counsel’s performance was ineffective, the Court will deny his § 2255 petition.
     CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 2 of 9




                                          BACKGROUND


I.     FACTUAL BACKGROUND

       Boyd was indicted by a grand jury with one count of being a felon in possession of

a firearm under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 922(g)(1).

(Indictment, Nov. 22, 2016, Docket No. 19.) Boyd’s appointed counsel, James Becker of

the Office of the Federal Defender, was Boyd’s attorney throughout the proceedings,

including sentencing. (Docket No. 4.)

       Boyd entered a plea agreement on August 10, 2017. (Plea Agreement at 1, Aug. 10,

2017, Docket No. 53.) This agreement reflected a dispute between Boyd and the United

States over whether ACCA sentencing enhancements under 18 U.S.C. § 924(e) applied to

Boyd. (Id. at 3.) The plea agreement included an appeal waiver as to Boyd’s conviction

but not as to his sentence. (Id. at 8.)

       At sentencing, the Court agreed with Boyd that the ACCA enhancement did not

apply and found that the applicable Guideline range for Boyd was 151 to 188 months

imprisonment. (Sentencing Tr. at 11–12, 13, Dec. 21, 2017.) The Guideline range was

higher than the statutory maximum of 120 months. (Id. at 13.) The Court granted a slight

variance and sentenced Boyd to 110 months. (Am. Sentencing J. at 2, Feb. 20, 2018,

Docket No. 81.) Boyd did not appeal his sentence. The United States initially filed a notice

of appeal regarding the Court’s conclusion that ACCA sentencing enhancements did not

apply, but later withdrew its appeal. On December 20, 2018, Boyd filed a pro se petition



                                              2
        CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 3 of 9




under 28 U.S.C. § 2255 to vacate, correct, or set aside his sentence. (Mot. to Vacate,

Docket No. 86.) He argued that his counsel was constitutionally ineffective in two

respects. First, Boyd argued that his counsel failed to file an appeal despite his request

that his counsel do so. (Def.’s 2d Mem. Supp. at 3–6, Jan. 9, 2019, Docket No. 89.) Second,

Boyd argues that his counsel gave him bad or insufficient advice during the plea stage.

(Id. at 6-7.)

         The Court, in an Order dated May 31, 2019, denied Boyd’s § 2255 Motion as to the

second ground “because his allegations d[id] not demonstrate that his counsel’s advice

was constitutionally unreasonable and are otherwise wholly incredible in light of the

record.” (Order at 2, Docket No. 96.) However, the Court noted that the “first ground for

relief may be meritorious depending on the veracity of [Boyd’s] allegations” 1 and ordered

Becker to submit “an affidavit stating his recollections with respect to Boyd’s first claim.”

(Id.)

         On July 8, 2019, Becker filed an affidavit, alleging that, on January 4, 2018—the day

the sentencing judgment was filed, thus beginning the 14-day deadline to appeal—Boyd

affirmatively declined to appeal his sentence. (James Becker Aff. at 2, Docket No. 100.)

Becker also averred that he made a contemporaneous note recording Boyd’s decision




1
 In an affidavit, Boyd recalled Becker asking Boyd “Would you like to appeal?” They then
discussed the appeal process, and Boyd then allegedly told Becker, “Why not appeal?”
(Def.’s 2d Mem. Supp., Ex. A at 2–3.) Boyd says that he understood this as meaning that
Becker would file a notice of appeal. (Id. at 3.)

                                               3
     CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 4 of 9




during that meeting, while still in Boyd’s presence. (Id.) Because there was a question of

fact, the Court ordered an evidentiary hearing to conduct a credibility determination.

(Evidentiary Hearing Order, Aug. 6, 2019, Docket No. 104.)


II. THE HEARING

       The evidentiary hearing took place on March 4, 2020. (Hr’g Tr. at 1, Docket No.

119.) Boyd testified that, on December 21, 2017, immediately following his sentencing,

“I asked [Becker] in like a question form what he thought about direct appeal now that I

wasn’t an armed career criminal, and he told me that we would speak more later, that he

would be able to see me at the jail at Sherburne County.” (Hr’g Tr at 7, March 11, 2020,

Docket No. 119.) Becker testified that, on the day of the sentencing hearing, he met with

Boyd for approximately twenty minutes prior to going into the courtroom and,

“specifically noted that [he] would be seeing [Boyd] again later on a different day at

Sherburne County jail to then review what happened that day, the results of the

sentencing hearing, any issues related to a potential appeal, et cetera.” (Id. at 40.) Becker

does not recall speaking with Boyd immediately following the sentencing hearing; he

testified that “the time was then spent on giving him some time to meet with his family

in the courtroom.” (Id.)

       On January 4, 2018, Becker visited Boyd at the Sherburne County Jail. (Id. at 8.)

Boyd testified that, at this meeting, he told Becker he wanted to appeal and Becker




                                             4
      CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 5 of 9




assured him “it would be taken care of, meaning that he would file the appeal. So I was

under the assumption that the appeal was filed.” (Id. at 9.)

          Becker testified that he discussed with Boyd the pros and cons of an appeal during

their January 4, 2018 meeting. (Id. at 57.) Specifically, Becker recalls explaining to Boyd

the risk of cross-appeal by the government; he believed “that [Boyd] understood what

my recitation of the potential pros and cons were. I believe he understood what I

intended by saying all those, and I believe that he agreed with me that it was a risk not

worth taking, again in light of, significantly, in light of the actual sentence he ended up

receiving.” (Id. at 58.) He further testified that, during their meeting, Boyd’s mood

seemed positive about the sentence he ended up receiving. (Id.) In addition to his

testimony, Becker provided notes taken during the January 4, 2018 meeting with Boyd;

he testified that the equal sign with a slash mark through it, followed by the word

“appeal,” meant that Boyd agreed not to appeal due to the risk of a cross appeal by the

government. (Id. at 56; Def. Ex. 2., Mar. 2, 2020, Docket No. 116.)

          Following the January 4, 2018 meeting, Boyd never contacted Becker regarding the

appeal. (Hr’g Tr. at 61.) Becker testified that he was not aware that Boyd wanted to

appeal until Boyd had filed his § 2255 petition, nearly one year after the sentencing. (Id.

at 63.)




                                              5
      CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 6 of 9




                                         DISCUSSION

I.     STANDARD OF REVIEW

       Section 2255 permits a prisoner held in federal custody to move a sentencing court

to “vacate, set aside or correct” a sentence. 28 U.S.C. § 2255(a). Section 2255 relief “is

reserved for transgressions of constitutional rights and for a narrow range of injuries that

could not have been raised on direct appeal and, if uncorrected, would result in a

complete miscarriage of justice.” Walking Eagle v. United States, 742 F.3d 1079, 1081–

82 (8th Cir. 2014) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

       A defendant has the right to effective assistance of counsel at all critical stages of

a criminal proceeding. See Strickland v. Washington, 466 U.S. 668, 686 (1984) (“[T]he

Court has recognized that ‘the right to counsel is the right to the effective assistance of

counsel.’” (quoting McMann v. Richardson, 397 U.S. 759, 771, n. 14 (1970)). “The purpose

of the effective assistance guarantee of the Sixth Amendment is not to improve the

quality of legal representation . . . [but] simply to ensure that criminal defendants receive

a fair trial.” Strickland, 466 U.S. at 689.

       To assess whether counsel’s performance rises to the level of ineffective

assistance, the Supreme Court has developed a two-prong test: (1) a petitioner must show

that their counsel’s performance “fell below an objective standard of reasonableness”

under prevailing professional norms, and (2) they “must show that the deficient

performance prejudiced the defense.” Id. at 687–88. Prejudice is presumed where

counsel’s deficient performance led to the “forfeiture of a proceeding,” such as the

                                              6
      CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 7 of 9




defendant’s right to appeal. Roe v. Flores-Ortega, 528 U.S. 470, 483 (2000). When a

defendant has expressly requested an appeal, counsel performs deficiently by

disregarding the defendant’s instructions. Garza v. Idaho, 139 S. Ct. 738, 746 (2019). In

other words, when a defendant alleges ineffective assistance of counsel on the grounds

that counsel failed to file a notice of appeal, the defendant’s § 2255 motion will succeed

if the defendant shows “that, but for counsel’s deficient failure to consult with him about

an appeal, he would have timely appealed.” Id. (quoting Flores-Ortega, 528 U.S. at 484).


II.    FAILURE TO FILE APPEAL

       Whether Becker’s performance rose to the level of ineffective assistance turns on

the credibility of Boyd’s claim that he asked Becker to file a notice of appeal on his behalf.

Boyd’s story of when and how he asked Becker to file a notice of appeal on his behalf

changed from his § 2255 petition and affidavit to his testimony during the evidentiary

hearing. For example, at the evidentiary hearing, Boyd testified that he told Becker he

wanted to appeal in the moments following the sentencing. Boyd neither mentioned this

conversation in his § 2255 petition nor his affidavit; it was asserted for the first time

during the evidentiary hearing. In fact, at the evidentiary hearing both Boyd and Becker

agreed that they left the sentencing hearing with a mutual understanding that Becker

would visit Boyd in jail on a later date, at which time they would discuss the potential for

appeal.




                                              7
     CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 8 of 9




       Boyd’s testimony about the January 4, 2018 meeting is further contradicted by that

of Becker, who provides relevant notes indicating that he discussed the appeal process

with Boyd, who decided not to pursue it. 2 Becker’s affidavit states he “spoke with Mr.

Boyd about his appeal rights . . . Mr. Boyd affirmatively declined to exercise his right to

appeal, understanding that this means that no Notice of Appeal would be filed on his

behalf.” (Aff. of James Becker ¶¶ 4–5, Jul. 8, 2019, Docket No. 100.) His testimony at the

hearing and the contemporaneous notes are consistent with that recollection.              In

addition, Boyd’s actions following the January 4, 2018 meeting are inconsistent with that

of a person who believed to have an appeal pending. For example, he did not contact

Becker once to inquire about the status of his appeal and Becker was not aware that Boyd

purportedly wanted to appeal until his § 2255 petition was filed. For these reasons, the

Court concludes that Boyd’s claim lacks credibility and that Becker’s performance did not

rise to the level of ineffective assistance.

                                               ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Petitioner’s § 2255 petition [Docket No. 86] is DENIED.




2
  The Court recognizes that Becker could have taken greater care in the legibility and
clarity of his notes, and it expects that attorneys from both the U.S. Attorney’s Office and
the Federal Defender’s Office will, in the future, be mindful of the importance of such
legibility and clarity. That said, considering the whole record before the Court, Becker’s
less-than-ideal record keeping does not rise to the level of objectively unreasonable
behavior.

                                                 8
     CASE 0:16-cr-00320-JRT-BRT Document 135 Filed 07/10/20 Page 9 of 9




DATED: July 10, 2020                     ______                    ______
at Minneapolis, Minnesota.                     JOHN R. TUNHEIM
                                                   Chief Judge
                                           United States District Court




                                     9
